DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the closure cap and the hooking device in claim 12 (see Pub. No. 20200172193 (Pub.’193) of this application at, e.g., ¶¶ 136, 218) must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1.	The disclosure is objected to because of the informalities such as each part of the claimed invention, e.g., the closure cap and the hooking device in claim 12 (Pub.’193, e.g., ¶¶ 136, 218) should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient
structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: stop device in claims 1 and 10, and return mechanism in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 claims: “inserting a closure cap provided with a hooking device at a free end of the brake tube.”  However, the specification inadequately discloses and the drawings do not show, inter alia, the closure cap and the hooking device, and/or how the closure cap with the hooking device are inserted at the free end of the brake tube 13 as claimed.  
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the embodiment of FIG. 4 of Weber et al. (US 20080179943 cited in Applicant’s IDS and cited as X category reference in Italian Search Report of corresponding Italian Appl. No. 201800010758). 
Claim 1
Weber’s embodiment of FIG. 4 teaches a control device of a bicycle/motorcycle hydraulic brake (¶ 4 et seq.), the control device comprising: 
a cylinder (208, FIG. 4, ¶ 53 et seq.);
a tank (204, FIG. 4, ¶¶ 53, 60);
a piston (216, FIG. 4) slidably mounted in the cylinder (208) to move between at least one first rest position (first or unlocked position, ¶ 60) in which the cylinder (208) and the tank (204) are in fluid communication and at least one second position (locked position, ¶ 60) in which the piston (216) interrupts the fluid communication between the cylinder (208) and the tank (204) ;
a stop device (30, FIG. 4, ¶ 45 et seq.) that acts directly or indirectly on the piston (216);
wherein the cylinder (208) and the tank (204) are filled with hydraulic fluid (¶ 17 et seq.);
wherein the stop device (30) assumes a storage and transportation configuration in which the stop device (30) arranges the piston (216) in said at least one second position.  Ibid. ¶¶ 29, 60-61 and claims 1-21. 
Claim 1 is anticipated by Weber’s FIG. 4 because each and every element as set forth in the claim is found, either expressly or inherently described in the embodiment of FIG. 4 of  single prior art reference Weber. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
	Claim 2
The stop device (30) in the storage and transportation configuration blocks any movement
of the piston (216) (similarly to the position of the piston in, e.g., FIG. 2 (id. ¶ 61)).  In addition, as noted, the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weber’s embodiment of FIG. 4 in view of Weber’s embodiment of FIGS. 1-2.
Webster’s FIG. 4 teaches the invention as claimed except a return mechanism of the piston exerting a force on the piston tending to push the piston towards the first position when the stop device is not in the storage and transportation configuration.
Webster’s FIGS. 1-2 teaches a return mechanism (13) of the piston (12) in order to exert a
force on the piston (12) tending to push the piston (12) towards the first position when the stop
device (30) is not in the storage and transportation configuration.  Ibid. ¶ 41.
It would have been obvious to the PHOSITA at the time of filing of the application to form the return mechanism for the piston of Webster’s embodiment of FIG. 4 since it would exert a force on Weber’s piston in FIG. 4 and tend to push the piston towards the first position when the stop device is not in the storage and transportation configuration as taught or suggested by Webster’s embodiment of FIGS. 1-2.  The formation of the returning mechanism for  the piston of Webster’s FIG. 4 would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weber’s embodiment of FIG. 5 in view of Kondou (US 20080196402).
Weber’s FIG. 5 teaches a braking member of a bicycle/motorcycle hydraulic brake, the braking member comprising a hydraulic chamber (2) connected to a hydraulic port (200), two brake shoes (see Appendix hereinafter “Ap.”), configured to couple with respective pads (Ap.), the two brake shoes (Ap.) being configured to switch between a rest position in which the two brake shoes (Ap.) are separated by a maximum distance and a plurality of active positions in each of which the brake shoes (Ap.) are separated by respective second distances each smaller than the maximum distance; and wherein the brake shoes are in a storage and transportation position coinciding with a position of the plurality of active positions (id. ¶¶ 29 and 62 et seq.).  
Weber’s FIG. 5 teaches the invention substantially as claimed.  However, Weber’s FIG. 5 does not teach the hydraulic chamber in fluid communication with at least one actuator wherein the hydraulic chamber and the actuator are filled with hydraulic fluid.
Kondou teaches the hydraulic chamber (31a, 31b, FIG. 2, ¶ 39) in fluid communication
with at least one actuator (21, FIG. 2, ¶ 37) wherein the hydraulic chamber (31a, 31b) and the actuator (21) are filled with hydraulic fluid in order to actuate the brake shoes (22) and pads (23).  
It would have been obvious to the PHOSITA at the time of filing of the application to form at least one actuator in fluid communication with Weber’s hydraulic chamber wherein the hydraulic chamber and the actuator are filled with hydraulic fluid since it would actuate the brake shoes and pads of Weber as taught or suggested by Kondou.  KSR.
5.	Claims 10  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weber’s embodiment of FIG. 5 in view of Kondou as applied to claim 9 above, and further in view of Weber’s embodiment of FIG. 4.
Claim 10 
Weber’s braking member in FIG. 5 (see Ap.) is capable of not being hydraulically connected to the piece of brake tube (200) by, e.g., disconnecting the coupling (Ap.) at one end of the tube (200) from the braking member (Ap.).
In summary, Weber’s FIG. 5 and Kondou teach the invention substantially as claimed.  However, Weber’s FIG. 5 and Kondou do not teach a control device and the braking member according to claim 9; the control device including: a cylinder; a tank; a piston slidably mounted in the cylinder to move between at least one first rest position in which the cylinder and the tank are in fluid communication and at least one second position in which the piston interrupts the fluid communication between the cylinder and the tank; and a stop device that acts directly or indirectly on the piston; wherein the cylinder and the tank are filled with hydraulic fluid; wherein the stop device assumes a storage and transportation configuration in which the stop device arranges the piston in said at least one second position; and the control device is connected to a first piece of
brake tube filled with hydraulic fluid and sealed at a free end thereof; the braking member not
being hydraulically connected to the piece of brake tube.
Weber’s FIG. 4 teaches a control device including: a cylinder (208); a tank (204); a piston (216) slidably mounted in the cylinder (208) to move between at least one first rest/unlocked position in which the cylinder (208) and the tank (204) are in fluid communication and at least one second/locked position (¶ 60) in which the piston (216) interrupts the fluid communication between the cylinder (208) and the tank (204); and a stop device (30) that acts directly or indirectly on the piston (216); wherein the cylinder (208) and the tank (204) are filled with hydraulic fluid; wherein the stop device (30) assumes a storage and transportation configuration in which the stop device arranges the piston in said at least one second position; and the control device is connected to a first piece of brake tube (212, 200, FIG. 4) filled with hydraulic fluid and sealed at a free end thereof in order to provide stability when the motorcycle/bicycle is being  transported and preventing rolling when dismounting to store the motorcycle/bicycle (id. ¶ 29). 
It would have been obvious to the PHOSITA at the time of filing of the application to provide the control device including the cylinder, the tank, the piston, the stop device, etc. for the brake member in Weber’s FIG. 5 modified by Kondou since it would provide stability when the motorcycle/bicycle is being transported and preventing rolling when dismounting to store the motorcycle/bicycle as taught or suggested by Weber’s FIG. 4.  KSR. 
Claim 13
Weber’s FIG. 5, Kondou and Weber’s FIG. 4 teach the apparatus claimed in claim 10.  Thus, Weber’s FIG. 5, Kondou and Weber’s FIG. 4 are assumed to inherently or implicitly teach the method claim 11, i.e., a method for assembling a bicycle hydraulic braking system (MPEP § 2112.02(I)), the method comprising: 
providing a hydraulic braking system according to claim 10 and placing the stop device
(30, FIG. 5) in the storage and transportation configuration (¶ 29); 
installing the control device (2) on bicycle handlebars (222, ¶ 62);
positioning the brake tube (200) connected to the control device (2) along a predetermined path towards the braking member (Ap.); 
cutting to size a free end (Ap.) of the brake tube (200) to a predetermined size that reaches the braking member (Ap.);
constraining the free end (Ap.) of the brake tube (200) in a fluid-tight manner to the braking member (Ap.);  
installing the braking member (Ap.) on a predetermined frame portion (vehicle frame, ¶ 63) of the bicycle/motorcycle.  
Alternatively, note that Kondou also teaches the installing the braking member (19, FIG. 1) on the frame portion (16, FIG. 1) of the bicycle/motor cycle (1).  Ibid. ¶¶ 36-37, 40, 51. 
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weber’s FIG. 4 in view of  Weber’s FIG. 5 and further in view of Kondou.
Claim 11
The embodiment of Weber’s FIG. 4 and the embodiment of Weber’s FIG. 5 teach the apparatus claim 1.  Thus, Weber’s FIGS. 4 and 5 are assumed to inherently or implicitly teach the method claim 11, i.e., a method for storing and transporting a bicycle/motocycle hydraulic braking system (id. ¶ 29).  See MPEP § 2112.02(I).  The method comprises: providing a control device (FIG. 4) of a hydraulic brake comprising: a cylinder (208); a tank (204); a piston (216) slidably mounted in the cylinder (208) to move between at least one first rest/locked position (¶ 60) in which the cylinder (208) and the tank (204) are in fluid communication and at least one second/locked position (¶ 60) in which the piston (216) interrupts the fluid communication between the cylinder (208) and the tank (204), connecting a brake tube (200) to an outlet opening (212, FIG. 4) of the control device (2) and to the hydraulic port of the braking member (FIG. 5, see Ap.); filling the control device (FIG. 4), the brake tube (200) and the braking member (Ap.) with a hydraulic fluid (id. abstract, ¶ 17 et seq.); placing the piston (216) of the control device in a storage and transportation position (¶ 29) that coincides with the second position; locking the piston (216) to prevent movement to the first rest position; and, performing at least one of: (i) cutting the brake tube (200, FIGS. 405) in a location between the control device and the braking member; (ii) disconnecting the brake tube (200) from the hydraulic port (at the coupler in FIG. 5 as seen in Ap.) of the braking member (Ap.); or (iii) disconnecting the brake tube (200) from the outlet opening (212, FIG. 4) of the control device (2) (by, e.g., unscrewing the coupler at one end of the tube 200 as seen in FIG. 4 in Ap.). 
In summary, Weber’s FIGS. 4 and 5 teach the invention substantially as claimed.   However, Weber’s FIGS. 4 and 5 do not teach at least one actuator that acts on at least one of a pair of brake shoes configured to couple with a respective pad.
Kondou teaches at least one actuator (piston 21) that acts on at least one of a pair of brake shoes (22) configured to couple with a respective pad (23) in order to actuate the brake shoes and pads (¶ 37).
It would have been obvious to the PHOSITA at the time of filing of the application to form at least one actuator to act on Weber’s at least one of a pair of brake shoes configured to couple with Weber’s respective pad in order to actuate Weber’s brake shoes and pads as taught or suggested by Kondou.  KSR.

Indication of Allowable Subject Matter
Claims 4-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Meggiolan et al. (US 20160129968) teaches a stop device (40, 44, FIG. 5, ¶ 107); 
b. 	Tsutsui et al. (WO 2015152837 A1) teaches a stop device (4, id. abstract); and
c.	Meggiolan et al. (US 20160129966) teaches a stop device (67, 52, FIG. 4, ¶ 145).
Correspondence
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained
from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656